                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                              No. 5:17-CR-392-D-4

UNITED STATES OF AMERICA

     v.                                                ORDER TO SEAL
                                                 [DOCKET ENTRY NUMBER 293]
ANDRE DURON ROBINSON,

            Defendant.

     Upon Motion of the Defendant,         it is hereby ORDERED that Docket

Entry Number   293   be   sealed until   such time as             the     Court determines

that the aforementioned filing should be unsealed.


     SO ORDERED. This,       4:   day of   _ _]_,,,..._Cf._ll_k_lA-_1+----'   2 0 2/1   ~




                                              JAMES C. DEVER III
                                         United States District Judge




      Case 5:17-cr-00392-D Document 302 Filed 01/04/21 Page 1 of 1
